Case 3:20-cv-01789-C-BN Document 31 Filed 06/14/21                        Page 1 of 2 PageID 360



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTIIERN DISTRICT OF TEXAS
                                    DALLAS DIVISION


KELi,t]N POWELL,                                    )
                                                    )
                       Plaintift,                   )
                                                    )
                                                    )
                                                    )
U.S. DEPAR'IMENT OF STATE, Exeurtive                )
Office. Oflice ql the Legal Aclviser.               )
                                                    )
                       Deltndant.                   )   Civil Action No. 3:20-CV-l 789-C-BN


                                               ORDER

       Belore the Court are the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge therein advising the Court that Defendant's       Motion to Dismiss should be

granted pursuant to Federal Rule of   Civil Procedure l2(b)(l).1

       The Court conducts a de novo review ofthose portions of the Magistrate Judge's report or

specified proposed findings or recommendations to which a timely objection is made. 28 U'S.C.

$ 636(bX t XC).   Po(ions of the report or proposed findings or recommendations that are not the

subject of a timely objection will be accepted by the Court unless they are clearly erroneous or

contrary to law. See llnited States v. llilson,864F.2d 1219,1221 (5th Cir. 1989).

       After due consideration and having conducted        a de novo   review, the Court finds that

Plaintiff s objections should be OVERRULED. The Court             has further conducted an


independent review olthe Magistrate Judge's iindings and conclusions and finds no error. It is

therefore ORDERED thal the Findings, Conclusions, and Recommendation are hereby


        I Plaintiff filed objections to the United States Magistrate Judge's Findings, Conclusions, and
Recommendation on June 3
 Case 3:20-cv-01789-C-BN Document 31 Filed 06/14/21                      Page 2 of 2 PageID 361



ADOPTED    as the   findings and conclusions ofthe Court. For the reasons stated therein, the

Court ORDERS that Defendant's Molion to Dismiss be GRANTED pursuant to Federal Rule of

Civil Procedure l2(b)(l) and Plaintill's First Anrended Complaint be DISMISSED without

prejudice.
                                  /
       SO ORDERED 16i, /4             auyofJune,202l.




                                                                    ,l
                                               I

                                                             C    GS
                                                        R.       D S]'ATES          CT JUDGE




                                                   2
